DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-7, 11-13, and 15-19 are currently pending. Claims 11-13 and 17-19 remain withdrawn. Claims 1, 4-7, 15, and 16 have been amended. Fig. 11 has been amended to overcome the objection, claim 1 has been amended to overcome the objection, and claims 1 and 5 have been amended to overcomer the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed 16 June 2022.
Claim Objections
Claim 1 is objected to because of the following informalities:
“position” in line 5 of claim 1 should read “positions”
“processor” in line 7 of claim 1 should read “processor of the terminal device”
“processor” in line 10 of claim 1 should read “processor of the terminal device”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4-7, 15, and 16 are further rejected due to their dependency to claim 1.
Claim 1 recites the limitation “a same location” in line 28. It is unclear what the same location is (ie. same location as the first user or same location as the second user). Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including evaluating an emotional state of a user based on a detected brain wave signal of the user. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of evaluating an emotional state of a user based on a detected brain wave signal of the user sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites converting the emotional tag of the first user into a corresponding brain wave to be inputted into the second user for stimulation, which is adding insignificant extra-solution activity to the judicial exception. The step of converting the emotional tag of the first user into a corresponding brain wave to be inputted into the second user for stimulation does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the combining of the emotional tag into the photo taken, nor does the method use a particular machine to perform the abstract idea. The claim recites that a processor performs this step. However, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of:
evaluating an emotional state of the user based on a brain wave signal of the first user detected by a plurality of brain wave sensing metal electrodes;
comparing a degree of the emotional state with a preset state threshold;
obtaining an emotional tag corresponding to the emotional state;
adding the emotional tag to a blank template preset in a camera;
performing imagine recognition on a main image;
adjusting the emotional tag to a position suitable for photographing;
acquiring a combined photo by combining the emotional tag into a photo taken in the emotional state;
generating an emotional log of the first user based on the combined photo;
sending the emotional log of the first user to a cloud server for a second user;
sending reminder information to the second user responsive to detecting that the location information of the second user matches the GPS information labeled in the emotional log uploaded by the first user; and
sending a combination scene of the combined photo corresponding to the location information and the emotional state of the first user and a current image to the second user.
Obtaining data (brain wave signal and emotional tag) is well-understood, routine and conventional activity for those in the field of medical diagnostics. The steps of comparing a value with a threshold (degree of the emotional state with a preset threshold), adding the emotional tag to a preset, performing image recognition, adjusting the emotional tag to a position suitable for photographing, acquiring a photo by combining the emotional tag into a photo, generating an emotional log, sending the emotional log, sending reminder information responsive to the location of the second user matches the GPS information labeled in the emotional log, and sending a combination scene are all generic processing steps. Further, the obtaining step is each recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining step does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claim 15.
Regarding claim 15, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited photographing module and brain wave detecting modules are generic sensors configured to perform pre-solutional data gathering activity and the processor and memory are configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and processing of data. The steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Response to Arguments
After further consideration, Applicant’s arguments regarding the 35 U.S.C. 103 rejections have been considered and are persuasive. As such, the 35 U.S.C. 103 rejections have been withdrawn.
Applicant argues that the recited steps are no mental processes and provide an inventive concept and amount to significantly more than the judicial exception. However, the Applicant does not provide arguments as to why steps are an inventive concept and amount to significantly more than the judicial exception. Applicant merely argues that claim 1 has been amended to include structural elements such as a terminal device, a processor, electrodes, and a camera. Although these are all structural elements, the terminal device and processor are generic computer components. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application. The electrodes and camera are well-understood, routine, and conventional components used to perform the pre-solutional activity of data gathering (brain wave signal and image). The claims merely recite steps of data gathering and analyzing and do not recite how these steps effect a particular treatment or effect a particular change. As such, the 35 U.S.C. 101 rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791